Citation Nr: 1709333	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  16-18 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 4, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Marine Corps from July 1963 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran presented sworn testimony at a hearing before the undersigned in February 2017.  


FINDING OF FACT

The Veteran has been unable to obtain or maintain substantially gainful employment due to his service-connected disabilities throughout the appeal period.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met effective January 18, 2011.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board finds that the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation throughout the appeal period, beginning January 18, 2011.  It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Entitlement to a TDIU is based on an individual's particular circumstances.  38 C.F.R. § 4.16; Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).  Thus, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd, 27 Vet. App. at 85-86; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

As an initial matter, the Board finds that the relevant period on appeal begins January 18, 2011.  On this date, VA received the Veteran's claim seeking an increased rating for his bilateral ankles and a temporary total rating for hospitalization.  In a January 2012 rating decision, the RO increased the Veteran's disability ratings for his right and left ankles to 20 percent each, granted a temporary total rating based on hospitalization from April 9, 2010 to June 1, 2010, and denied an inferred claim of entitlement to a TDIU.  In early March 2012, less than two months after the RO's denial of TDIU, the Veteran resubmitted a claim for a TDIU.  In May 2012, the Veteran was provided with VA examinations addressing the severity of his service-connected disabilities and their impact on his functional loss and ability to perform work activities.  This evidence was new and material to this issue of entitlement to a TDIU because it addressed the Veteran's functional impairment in a work-type setting.  38 C.F.R. § 3.156(b).  Thus, the Board finds that the January 2012 rating decision did not become final with regard to the issue of entitlement to a TDIU, and as such the relevant period on appeal begins January 18, 2011, the date the Veteran's claim for an increased rating was received by VA.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that the issue of entitlement to a TDIU is part and parcel of a claim for a higher rating).

During the relevant period on appeal, the Veteran has been service connected for PTSD at no less than 50 percent disabling; the residuals of a right ankle fracture rated as 20 percent disabling and residuals of a left ankle injury rated as 20 percent disabling.  The combined rating for the Veteran's service-connected disabilities has been no less than 70 percent throughout the relevant period.  Thus, the schedular criteria for an award of TDIU has been met throughout the relevant period because the Veteran had a service-connected disability rated at 40 percent or more and additional service-connected disabilities to bring the combined rating to 70 percent or more.

With the schedular criteria for an award of TDIU having been met, the Board finds that a TDIU is warranted from January 18, 2011.  The evidence of record shows that the Veteran has been unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities during this period.  The Veteran has a high school education, and reported that although he tried to take "computer" courses post-graduation, he did not finish them due to his disabilities.  See November 2012 VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  Since the 1970s he has worked in manual labor positions in both construction and manufacturing.  See id; see also February 2017 Hr'g Tr. at 3-5.  The evidence of record shows that as a result of his service-connected ankle disabilities, he was unable to stand for long periods of time, climb stairs, or walk distances more than 50 to 100 feet at a time.  See May 2012 and April 2015 VA Examination Reports; see also September 2012 Statement of J.P.H.  The Veteran competently and credibly reported that his prior employment positions required him to be constantly moving, and that he has never held a sedentary position.  See February 2017 Hr'g Tr. at 3-4.  Thus, the Board finds that this evidence supports the conclusion that the Veteran would be unable to work in manual labor or manufacturing positions commensurate with his work experience as a result of his service-connected disabilities because he would not be able to complete the types of physical activities that he was previously able to perform due to the functional losses caused by his bilateral ankle symptoms.  

The Board also finds that the Veteran's service-connected psychiatric disorder prevents him from working in a sedentary position throughout the appeal period.  As noted above, the Veteran reported that he has never worked in an office setting or sedentary job.  His VA medical records show that he attempted to take computer classes, but ultimately discontinued those courses because he found them to be "a strain."  See June 2011 VA Medical Record.  It was around this same time that the Veteran reported feeling more irritable, angry, and uncomfortable with other people.  See June, July and August 2011 VA Medical Records.  He also reported depression most days, lack of motivation, social withdrawal, low energy, decreased concentration and poor sleep.  See August 2011 VA Medical Record.  He reported that his anger and irritability have negatively impacted his ability to work with others in the past, and ultimately led to his leaving his last construction position in 1981.  See August 2011 VA Medical Record; see also February 2017 Hr'g Tr. at 4.  The November 2015 VA examiner noted he suffered from symptoms including depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances (including work or a work-like setting) and an inability to establish and maintain effective relationships.  This same examiner estimated that these symptoms would cause moderate to profound impairment in the Veteran's ability to understand and follow instructions, retain instructions, sustain concentration to perform tasks, respond appropriately to people at work (co-workers, supervisors, general public), respond appropriately to changes in the work-place, accept criticism, work in groups or control his impulses.  These findings are consistent with the Veteran's own reports of his occupational impairment resulting from his PTSD symptoms and thus the Board finds the November 2015 VA examiner's opinion to be probative.  In sum, given the Veteran's education and work history and the functional impairments resulting from his service-connected disabilities, the Board finds that he is unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities throughout the appeal period.  

Finally, the Board finds that an effective date of January 18, 2011 for an award of TDIU is appropriate.  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, but only if the claim for an increase is received within one year from such date.  See 38 U.S.C.A. § 5110(b)(3); see also 38 C.F.R. § 3.400(o)(2).  Where the increase in disability occurs more than one year prior to the date of claim, the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); see also 38 C.F.R. § 3.400(o)(1); Gaston v. Shinseki, 605 F.3d 979, 980 (Fed. Cir. 2010); Swain v. McDonald, 27 Vet. App. 219, 224 (2015).  In this case, the evidence of record shows that the Veteran's service-connected disabilities caused him to be unable to secure or maintain substantially gainful employment since 1981, as this is the last date that he was employed in a substantially gainful position and he testified that his symptoms have been affecting his ability to work since that time. 


ORDER

A TDIU is granted effective January 18, 2011, subject to the law and regulations governing the payment of VA monetary benefits.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


